Dismissed and Memorandum Opinion filed July 1, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00412-CR
____________
 
LAMARCUS J. BAILEY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the County Criminal
Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 1604380
 

 
M E M O R
A N D U M   O P I N I O N
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this court.  See
Tex. R. App. 42.2.  Because this court has not delivered an opinion, we grant
appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the
clerk of the court to issue the mandate of the court immediately.
PER CURIAM
Panel
consists of Chief Justice Hedges and Justices Yates and Boyce. 
Do Not
Publish C  Tex. R. App. P. 47.2(b).